1 Reported in 206 N.W. 954.
Appeal from an order entered on July 29, 1925, setting aside and vacating a certain judgment and decree of divorce, made and entered on May 6, 1925, wherein the plaintiff was granted a divorce from the defendant upon the ground of cruel and inhuman treatment. The matter was heard upon the return of an order to show cause. The parties appeared, with their respective attorneys, and the matter was fully heard and submitted upon certain affidavits, the summons and complaint, the files and records and arguments of counsel. The order to show cause was heard by the same judge who made the order granting the divorce. The showing made a clear case for the exercise of judicial discretion on the part of the court, and we are well satisfied with the disposition made of the matter by the learned trial judge. There was no abuse of discretion and the order appealed from should be and is affirmed.
Affirmed. *Page 496